       Case 1:20-cv-02339-JPW Document 35 Filed 09/13/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JANE DOE #1,                              :   Civil No. 1:20-CV-02339
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
CHAD WOLFE, et al.,                       :
                                          :
            Defendants                    :   Judge Jennifer P. Wilson

                                     ORDER
     AND NOW, on this 13th day of September, 2021, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1) Defendants’ motion to dismiss, Doc. 8, is GRANTED IN PART AND
     DENIED IN PART. Specifically, Count I is DISMISSED WITH
     PREJUDICE for lack of subject matter jurisdiction as it relates to any
     claims regarding the USCIS’s duty to issue employment authorization prior
     to final adjudication of U Visa petitions. The motion is DENIED regarding
     Count I to the extent that it seeks dismissal of Plaintiff’s claim that the pace
     by which the USCIS is adjudicating U Visa petitions is unreasonably
     prolonged under the APA. Counts II and III are DISMISSED WITH
     PREJUDICE for lack of subject matter jurisdiction.

  2) As discussed during the case management conference, the court issues the
     following briefing schedule to determine the scope of fact discovery in this
     matter and whether the court should apply the TRAC factor test or the Third
     Circuit’s OCAWU test to resolve the surviving APA claim:

        a) On or before September 27, 2021, Defendants shall file a brief
           addressing the issues identified above;

        b) Plaintiff shall file a response to Defendants’ brief within seven days
           after service of Defendants’ brief; and



                                         1
Case 1:20-cv-02339-JPW Document 35 Filed 09/13/21 Page 2 of 2




 c) Defendants shall file a reply to Plaintiff’s response within seven days
    after service of Plaintiff’s response.



                              s/Jennifer P. Wilson
                              JENNIFER P. WILSON
                              United States District Court Judge
                              Middle District of Pennsylvania




                                2
